Appellate Case: 17-2006      Document: 01019949783             Date Filed: 02/26/2018   Page: 1
                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                 Byron White United States Courthouse
                                          1823 Stout Street
                                       Denver, Colorado 80257
                                           (303) 844-3157
   Elisabeth A. Shumaker                                                             Chris Wolpert
   Clerk of Court                       February 26, 2018                       Chief Deputy Clerk




   Mr. Gregory Don Steinman
   Madison, Harbour & Mroz, P.A.
   P.O. Box 25467
   Albuquerque, NM 87102

   RE:       17-2006, 17-2010, First Mercury Insurance v. Cincinnati Insurance
             Dist/Ag docket: 1:14-CV-01052-WJ-LAM

  Dear Counsel:

  Enclosed is a copy of the opinion of the court issued today in this matter. The court has
  entered judgment on the docket pursuant to Fed. R. App. P. Rule 36.

  Pursuant to Fed. R. App. P. Rule 40, any petition for rehearing must be filed within 14
  days after entry of judgment. Please note, however, that if the appeal is a civil case in
  which the United States or its officer or agency is a party, any petition for rehearing must
  be filed within 45 days after entry of judgment. Parties should consult both the Federal
  Rules and local rules of this court with regard to applicable standards and requirements.
  In particular, petitions for rehearing may not exceed 15 pages in length, and no answer is
  permitted unless the court enters an order requiring a response. If requesting rehearing en
  banc, the requesting party must file 6 paper copies with the clerk, in addition to satisfying
  all Electronic Case Filing requirements. See Fed. R. App. P. Rules 35 and 40, and 10th
  Cir. R. 35 and 40 for further information governing petitions for rehearing.
Appellate Case: 17-2006     Document: 01019949783          Date Filed: 02/26/2018   Page: 2
  Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court
   cc:       Tim L. Fields
             Elizabeth A. Martinez
             Nathan T. Nieman



   EAS/lab




                                               2